Motion to amend remittitur granted^ Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there was presented and necessarily passed upon a -question under the Constitution lof the United States, viz.: Petitioner-appellant argued that the complained of action by the Board of Standards and Appeals of the City of New York deprived it of property rights without due process of law, in violation of the Fourteenth Amendment of the Constitution of the United States, by amending, at the instance of a subtenant of a fraction of its premises, without notice to petitioner-appellant and without affording it an opportunity to be heard, a 1955 zoning resolution variance under which petitioner-appellant’s 19-story block-long building was constructed, and which related to no other -premises. The Court of Appeals considered that contention and held that the amendment, without notice to petitioner-appellant, and without opportunity to it to be heard, did not violate petitioner-appellant’s rights under the Fourteenth Amendment of the Constitution of the United States. [See 30 N Y 2d 916.]